835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellee,v.The City of Toledo, Ohio, Police Department, Defendant-Appellant.
No. 87-3746.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1987.

1
Before MARTIN, MILBURN and NORRIS;  Circuit Judges.

ORDER

2
The defendant appeals the judgment for plaintiff in this civil action.  The plaintiff now moves for dismissal of the appeal for lack of appellate jurisdiction.  The defendant has not filed a response.


3
This is an action under the Equal Pay Act, 29 U.S.C. Secs. 206(d)(1) and 215(a)(2).  Pursuant to 28 U.S.C. Sec. 636(c)(1), (2) and (4), the parties consented to have a Magistrate conduct all proceedings and to enter judgment in the action, with any appeal to lie to the district court.  The Magistrate entered judgment on June 29, 1987.  The defendant then filed a notice of appeal, stating its intention to appeal the judgment to this Court.  The plaintiff filed in the district court a motion to dismiss the appeal, but the district court denied the motion on grounds it had no jurisdiction in the matter.  The plaintiff then renewed its motion in this Court.


4
The motion to dismiss is well-taken.  Having consented to the district court's exercising appellate jurisdiction in this case under Sec. 636(c)(4), the defendant cannot appeal the Magistrate's judgment to this Court.    Cf. Stull v. Secretary, 749 F.2d 9 (6th Cir.1984) (per curiam ).


5
It therefore is ORDERED that the motion to dismiss is granted.  Although the plaintiff also urges this Court to hold the defendant has waived its right of appeal to the district court, we have no jurisdiction to address that issue and state no opinion thereon.